DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) is acknowledged.

Miscellaneous Communication – Continuation
Election by Original Presentation
Newly submitted amended claims 1-6 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the newly submitted amended claims are directed to method of use subject matter class while the originally presented and claimed subject matter class was directed to a product.

The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, such as non-steroidal anti-inflammatory agents (NSAIDS).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 

While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues.  See MPEP § 819.  Here, the shift results in an additional burden (new search required of method steps and elements, beyond search of product) and the shift does not reduce work by simplifying the issues (new considerations relevant to the method (including e.g. dosing, frequency (interval), and route), beyond the issues tied to the product).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAURY A AUDET/Primary Examiner, Art Unit 1654